ORDER

PER CURIAM.
Defendant appeals the judgment and sentence entered following his conviction by a jury of two counts of attempted kidnapping in violation of § 564.011 RSMo 1986, three counts of armed criminal action in violation of § 571.015 RSMo 1986, and one count of robbery in the first degree, in violation of § 569.020 RSMo 1986.1 On appeal, Defendant seeks plain error review of two instructions. We have reviewed the briefs of the parties and the record on appeal and find no plain error. An extended opinion would have *689no precedential value. Accordingly, we affirm the judgment pursuant to Rule 30.25(b).

. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief but has not briefed any errors in that ruling. That appeal is therefore deemed abandoned.